Citation Nr: 0503028	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1942 
to March 1943 and from June 1944 to May 1946.  The appellant 
is the surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina.  The RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In December 2003, the Board remanded the appeal for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant contends, in essence, that the cause of the 
veteran's death - lung cancer -  resulted from exposure to 
asbestos while serving aboard a ship in the Navy during World 
War II.  The appellant also contends that the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
contributed to the cause of death.  

A review of the record reflects that the veteran was service-
connected for PTSD.  He died in January 2002.  The 
certificate of death indicates that the immediate cause of 
death was lung cancer, and lists PTSD as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  A July 2002 letter from M. Brown, 
MD, states that the veteran's death was due to severe 
symptoms of PTSD, and also lung cancer, and that the veteran 
had a long history of chronic lung disease that was felt to 
be related to asbestos exposure during military service.  The 
Board acknowledges that the nature of the veteran's service 
placed him in an environment in which he could have been 
exposed to asbestos.  

Additionally, the Board observes that Dr. Brown's medical 
opinion does not state upon what evidence he based his 
opinion, and thus the opinion must be further substantiated 
with specific facts and sound medical principles.

The Board also notes that, pursuant to the December 2003 
Board Remand, the RO asked the appellant to submit an 
authorization form to allow VA to request medical records 
from McLeod Regional Medical Center.  To date, the appellant 
has not submitted this authorization form.  The appellant is 
hereby reminded that she must submit this requested 
information in order for VA to assist her in obtaining this 
evidence.  Alternatively, the appellant is reminded that she 
can submit the records herself directly to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a medical 
opinion by a physician with appropriate 
expertise (preferably an oncologist) to 
address the questions set out below.  The 
veteran's claims file, to include a copy 
of this Remand, should be made available 
to the physician.  The reviewing 
physician is to review the entire claims 
file, including the opinion of Dr. Brown.  
Following this review, the reviewing 
physician is asked to provide a report 
noting any and all risk factors for lung 
cancer which were present in the 
veteran's case.  The reviewing physician 
is asked to then offer an opinion which 
assesses the relative importance of each 
risk factor.  Finally, based on a review 
of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the reviewing 
physician is asked to provide the 
following opinions:

(A)  Is it at least as likely as not 
that, in light of all of the veteran's 
risk factors, his fatal lung cancer 
resulted from exposure to asbestos?

(B)  Is it at least as likely as not 
that, in light of all of the risk factor 
for lung cancer, his service-connected 
PTSD contributed to his demise?  In 
considering this question, the reviewing 
physician is asked to offer an opinion as 
to whether the clinical signs and 
manifestations of the PTSD or treatment 
thereof so affected a vital organ as to 
substantially or materially cause the 
veteran's death; or, whether the clinical 
signs and manifestations of the PTSD or 
treatment thereof resulted in 
debilitating effects and a general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of the 
fatal lung cancer that caused his death.

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

3.  If such determination remains 
unfavorable, the appellant should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The appellant should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



